United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2617
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
Milo Blaine Whitetail,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 14, 2011
                                 Filed: January 28, 2011
                                  ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Milo Whitetail appeals the district court’s1 order denying his
motion to vacate a garnishment order. Upon careful review, we conclude that the
district court did not clearly err or abuse its discretion by finding that Whitetail was
properly served with the application for writ of garnishment, the writ of garnishment,
and a notice of garnishment and instructions to debtor; or by determining that tribal
disbursements are not exempt property. See 18 U.S.C. § 3613(a),(f); 28 U.S.C.



      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.
§ 3202(b),(c); 28 U.S.C. § 3205(c)(3); Jones v. Swanson, 512 F.3d 1045, 1048 (8th
Cir. 2008) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-